DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, in the reply filed on 5/31/2022 is acknowledged.
The restriction between Group I and Group II is withdrawn. Claims 1-12 are examined in this Office action.

Claims 13-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/31/2022.

Applicant’s election without traverse of the gene panels of claim 3 as a species in the reply filed on 5/31/2022 is acknowledged. The elected species reads on claims 1-12.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

The IDS filed on 11/25/2020 is lined through in its entirety because the examiner has determined it to be a duplicate of the IDS filed 11/13/2020.

Drawings
The drawings are objected to because color copies of the drawings have been submitted. It is unclear if applicant intends the application to include colored figures or if grayscale figures are acceptable to applicant. Applicant has not filed a petition, paid the necessary fee or amended the specification in order to have color figures accepted. If color figures are not necessary for the application to be understood, it is suggested applicant files grayscale figures or black and white figures in place of the colored figures filed on 9/11/2020.
Regarding the submission and acceptance of color figures, the following information is provided for applicant.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of terms, such as nCounter® and Nanostring™, which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Interpretation
Claim 1 recites “the first panel comprises at least one gene selected from the group consisting of…” and “the second panel comprises at least one gene selected from the group consisting of…”. While both recitations set forth a closed set of genes in a Markush grouping, the panels each encompass a combination of genes that is not limited to any particular number of genes, so as long as each panel includes one gene from their respective Markush groupings.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more. 
	Claim 1 recite(s) “quantifying in the sample an expression level of each gene in a second panel” and “classifying the diffuse large B-cell lymphoma of the patient as having a cell of origin of either (i) germinal-center B-cell-like or (ii) activated B-cell-like”. The steps broadly encompass analyses carried out in a purely mental manner by the human brain. The step of “quantifying” is contrasted with the step of “detecting” which is specifically stated as being “by an assay”. The step of “quantifying” is thus considered to be broader in scope than the step of “detecting” as it is not limited to being done “by an assay”. Given the scope of the claim broadly encompassing the analysis of two genes to seven genes, the amount of data to be analyzed may be done mentally and utilized to reach a determination about the classification of the DLBCL.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions. While the claim recites a step of “treating the patient with a cancer treatment therapy regime”. The step does not integrate the judicial exception as it does not require a particular treatment. The step further does not integrate the judicial exception because the treating is not based on any particular classification, which in turn is not based on any results of any other step required by the claim.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available arrays that are well-known and used in a conventional manner as described in paragraph 26 of the instant specification.

Claim 7 recites “quantifying in the sample an expression level of each gene in a second panel”. The claim encompasses mental activity as described above as claim 1 recites the same step.
The judicial exceptions are not integrated into a practical application because the claims do not involve: improvements to the functioning of a computer or to any other technology or technical field; applying or using the judicial exceptions to effect a particular treatment or prophylaxis for a disease or medical condition; applying the judicial exception with, or by use of, a particular machine; or effecting a transformation or reduction of a particular article to a different state or thing. The claimed limitations add insignificant extra-solution activity to the judicial exceptions. While claim 11 further comprises a step of treating, the treatment is not targeted to the DLBCL and is not related to the two steps recited in claim 7. Thus, there is no nexus between the above judicial exceptions and the treating step of claim 7.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims encompass the use of commercially available arrays that are well-known and used in a conventional manner as described in paragraph 26 of the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 requires “classifying the diffuse large B-cell lymphoma of the patient…”. The claim broadly encompasses any process of classifying the DLBCL cell of origin, including those not based on any mutations or expression levels observed.
The instant specification only describes using the mutational and expression levels data in a model (para. 34-37). In particular the instant specification describes ultimately relying on models built through deep learning techniques (para. 37, 43-49).
No particulars about the mutations observed or the expression levels quantified is given, such as increased or decreased expression levels. The instant specification describes 2 classes of mutations are identified in the analysis: single nucleotide variants and indels (para. 32).
Based on the lack of information provided in the instant specification, one would not have reasonably found applicant to be in possession of all manners of classifying the diffuse large B-cell lymphoma of the patient as broadly claimed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.
The specification, while being enabling for the obtaining of a sample of DLBCL tumor, bone marrow or cell-free RNA and detecting mutations, quantifying expression level and classifying the DLBCL of the patient based on the detecting and quantifying results, does not reasonably provide enablement for obtaining and analyzing any sample in order to classify the DLBCL. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.
The claims broadly encompass embodiments in which the classifying is done based on the results of the detecting of mutations in the sample and quantifying the expression level in the sample. The sample is not limited in any manner and broadly encompasses any type of tissue sample, such as skin, liver, blood, etc.
It is known that within a patient, expression levels and mutations vary between the types of tissues (including cancer versus non-cancer tissues) and between cells types, such as between B cells, T cells, etc. This is demonstrated by Allantaz (PLoS ONE. 2012. 7(1):E29979), Min (BMC Genomics. 2010. 11:96), Palmer (BMC Genomics. 2006. 7:115), Saito-Hisaminato (DNA Research. 2002. 9:35-45) and Whitehead (Genome Biology. 2005. 6:R13). The classification of DLBCL as recognized in the art is based on the nucleic acids of the DLBCL itself. Other tissues do not reflect mutations and/or expression levels present in DLBCL. Thus, the results of DLBCL tumor, bone marrow or cell-free RNA would not reasonable extrapolate to other types of tissues such a skin or hair.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites a “wherein” clause. The claim sets forth a result stemming from the step of “classifying” or criteria the step of “classifying” reaches. It is unclear whether the clause requires any further steps or elements of the “classifying” in order to reach the result or the criteria set forth in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitz (N Engl J Med. 2018. 378:1396-1407 and Supplemental Appendices; published 4/12/2018; cited on the 11/13/2020 IDS).
Claim 1 requires in part quantifying in the sample an expression level of each gene in a second panel. The performance of the step is not limited in scope and broadly encompassing quantifying expression levels through the use of an assay as well as the analysis of raw obtained from the sample. The step broadly encompasses an independent and distinct analysis for quantifying expression levels than the detecting in the sample by an assay mutation in each gene in the first panel.
Claim 1 requires in part classifying the diffuse large B-cell lymphoma of the patient as having a cell of origin of either (i) geminal-center B-cell-like or (ii) activated B-cell-like. The step as claimed is not reliant upon or dependent upon the results of the steps of detecting and/or quantifying. The claim broadly encompasses any process in which the DLBCL is classified as one of the two recited classifications.
Claim 1 requires in part treating the patient with a cancer treatment therapy regime. The step is limited in any manner and broadly encompasses treating with any type of cancer treatment therapy, including using those that are not specifically targeted to DLBCL. The treating is not dependent upon or related to the classifying step.
Claim 1 recites four steps. MPEP 2111.01(II) states it is improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order. In the present application, no particular order of steps is implied or required by the claims because as noted above, the steps are independent and distinct from one another and do not rely upon or dependent the any result of any previous step.
Regarding claim 1, Schmitz teaches obtaining a sample form a DLBCL patient in the form of biopsy samples (p. 1397, Procedures).
Schmitz teaches detecting mutations in EZH1 and MYD88 using a sequencing assay (Supplementary Appendix, p. 4, Exon-Seq and HaloPlex sequencing). Mutations in EZH1 and MYD88 were detected by Schmitz as demonstrated in Table S7.
Schmitz teaches quantifying gene expression of genes using the U133plus2.0 gene array commercially available from Affymetrix (Supplemental Methods, p.4). It is noted the instant specification describes the use of the same array to determine the expression of genes and in quantifying the claimed genes (para. 26). It is the examiner’s position that Schmitz teaches quantifying the expression of the recited genes in the same manner as in the instant specification and thus, satisfies the requirements of the step as claimed.
Schmitz teaches classifying the patients as either (i) geminal-center B-cell-like or (ii) activated B-cell-like (p. 1397, Procedures and Genetic distinctions among gene-expression subgroups).
Schmitz teaches treating the patients with R-CHOP (p. 1403, Clinical attributes of the DLBCL genetic subtypes).
Claim 2 further limits claim 1 by expanding the set of genes within each panel.
Regarding claim 2, Schmitz anticipates claim 2 in view of the analysis provided in claim 1.
Claim 3 limits claim 1 by expanding the set of genes within the panels.
Regarding claim 3, Schmitz anticipates claim 3 in view of the analysis provided in claim 1.
Regarding claim 5, Schmitz teaches patients were treated with R-CHOP (p. 1403, Clinical attributes of the DLBCL genetic subtypes). R-CHOP is a term in the field referring to treatment with rituximab, cyclophosphamide, doxorubicin, oncovin/vincristine and prednisone.
Regarding claim 6, the claim is interpreted as setting forth the result that flows from performing the method steps of claim 1 as claimed.
Because Schmitz teaches each of the recited steps of claim 1 as broadly claimed, Schmitz is considered to achieve the results set forth in claim 6.
Regarding claim 7, Schmitz teaches detecting mutations in EZH1 and MYD88 using a sequencing assay within biopsy samples of DLBCL patients (Supplementary Appendix, p. 4, Exon-Seq and HaloPlex sequencing; and p. 1397, Procedures). Mutations in EZH1 and MYD88 were detected by Schmitz as demonstrated in Table S7.
Schmitz teaches quantifying gene expression of genes using the U133plus2.0 gene array commercially available from Affymetrix (Supplemental Methods, p.4). It is noted the instant specification describes the use of the same array to determine the expression of genes and in quantifying the claimed genes (para. 26). It is the examiner’s position that Schmitz teaches quantifying the expression of the recited genes in the same manner as in the instant specification and thus, satisfies the requirements of the step as claimed.
Claim 8 further limits claim 7 by expanding the set of genes within each panel.
Regarding claim 8, Schmitz anticipates claim 8 in view of the analysis provided in claim 7.
Claim 9 limits claim 7 by expanding the set of genes within the panels.
Regarding claim 9, Schmitz anticipates claim 9 in view of the analysis provided in claim 7.
Regarding claim 11, Schmitz teaches treating the patients with R-CHOP (p. 1403, Clinical attributes of the DLBCL genetic subtypes).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 4, 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (N Engl J Med. 2018. 378:1396-1407 and Supplemental Appendices; published 4/12/2018; cited on the 11/13/2020 IDS).
Claims 1 and 7 are anticipated by Schmitz. The claims are also rendered obvious as encompassing the embodiments of claims 4 and 10.
Regarding claims 1 and 4, Schmitz teaches obtaining a sample form a DLBCL patient in the form of biopsy samples (p. 1397, Procedures).
Schmitz teaches quantifying gene expression of genes using the U133plus2.0 gene array commercially available from Affymetrix (Supplemental Methods, p.4). It is noted the instant specification describes the use of the same array to determine the expression of genes and in quantifying the claimed genes (para. 26). It is the examiner’s position that Schmitz teaches quantifying the expression of the recited genes in the same manner as in the instant specification and thus, satisfies the requirements of the step as claimed.
Schmitz teaches classifying the patients as either (i) geminal-center B-cell-like or (ii) activated B-cell-like (p. 1397, Procedures and Genetic distinctions among gene-expression subgroups).
Schmitz teaches treating the patients with R-CHOP (p. 1403, Clinical attributes of the DLBCL genetic subtypes).
Regarding claims 7 and 10, Schmitz teaches detecting mutations in EZH1 and MYD88 using a sequencing assay within biopsy samples of DLBCL patients (Supplementary Appendix, p. 4, Exon-Seq and HaloPlex sequencing; and p. 1397, Procedures). Mutations in EZH1 and MYD88 were detected by Schmitz as demonstrated in Table S7.
Schmitz teaches quantifying gene expression of genes using the U133plus2.0 gene array commercially available from Affymetrix (Supplemental Methods, p.4). It is noted the instant specification describes the use of the same array to determine the expression of genes and in quantifying the claimed genes (para. 26). It is the examiner’s position that Schmitz teaches quantifying the expression of the recited genes in the same manner as in the instant specification and thus, satisfies the requirements of the step as claimed.
While Schmitz teaches RNA sequencing for both expression analysis and mutation or variant analysis, Schmitz does not teach the analysis of the mutations in EZH1 and MYD88 observed was also done with the RNA sequencing.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have utilized the RNA sequencing of Schmitz for both expression analysis and mutational analysis. Such an approach would save the user time and resources as it allows one data collection process to be analyzed for two types of information, e.g. expression and mutation status.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schmitz (N Engl J Med. 2018. 378:1396-1407 and Supplemental Appendices; published 4/12/2018; cited on the 11/13/2020 IDS) as applied to claim 7 above and in further view of Monti (WO 2018/119411).
Regarding claim 12, while Schmitz teaches the methods of claim 7 as noted above, Schmitz does not specifically teach the use of formaldehyde-fixed paraffin-embedded FFPE tissue.
However, in the context of classification of diffuse large B-cell lymphoma, Monti teaches that data may be obtained from either fresh tissues or FFPE (para. 225).
Claim 12 is rendered obvious as being an obvious variant of the methods of Schmitz in which the fresh tissues of Schmitz would be simply substituted with the FFPE tissues noted by Monti.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574. The examiner can normally be reached 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH G. DAUNER/           Primary Examiner, Art Unit 1634